Order entered September 20, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00138-CR
                                        No. 05-19-00139-CR
                                        No. 05-19-00140-CR
                                        No. 05-19-00141-CR

                           JOSEPH GLEN ROBINSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F17-41918-U, F18-00666-U, F18-00673-U & F18-34887-U

                                            ORDER
       On July 11, 2019, appointed counsel Sharita Blacknall filed an Anders brief in the above

cases. She did not, however, file a motion to withdraw from representation. We notified Ms.

Blacknall by order dated July 22, 2019 of the failure to file a motion to withdraw and ordered her

to file the same by July 29, 2019. To date, Ms. Blacknall has not filed a motion to withdraw or

contacted the Court about the appeal.

       Ms. Blacknall has filed nine Anders briefs in appeals over past eight months; during that

time, the Court has had to issue three letters and five orders, directing and ordering Ms.

Blacknall to file motions to withdraw.
       “An Anders brief may not be filed without a motion to withdraw, as the sole purpose of

an Anders brief is to explain and support the motion to withdraw.” In re Schulman, 252 S.W.3d
403, 404 (Tex. Crim. App. 2008). Therefore, we ORDER Sharita Blacknall to file a motion to

withdraw by SEPTEMBER 30, 2019.

       Should Ms. Blacknall fail to file a motion to withdraw by that date, the Court will take

whatever action it deems appropriate including striking the Anders brief and ordering Ms.

Blacknall removed from the case or abating the appeal for a hearing in the trial court to

determine the adequacy of Ms. Blacknall’s representation and whether she should be referred to

the State Bar of Texas Commission for Lawyer Discipline.



                                                   /s/     BILL PEDERSEN, III
                                                           JUSTICE